Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 1, 2019

                                       No. 04-19-00391-CV

                     PHILLIPS MOTORS CO. and Mansour R. Mansour,
                                   Appellant

                                                 v.

                                   MILLION AUTO PARTS,
                                         Appellee

                   From the County Court at Law No. 15, Bexar County, Texas
                                Trial Court No. 2019CV00722
                          The Honorable Melissa Vara, Judge Presiding


                                          ORDER
        Appellant’s brief was due on July 22, 2019. Neither the brief nor a motion for extension
of time has been filed.

         We, therefore, ORDER appellant to file, on or before August 15, 2019, its appellant’s
brief and a written response reasonably explaining (1) its failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. If appellant
fails to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant has failed to comply with a court order).




                                                      _________________________________
                                                      Irene Rios, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court